ORDER
PER CURIAM.
Stanley Williams was charged and convicted by a jury of first degree burglary, victim tampering, and violating an adult abuse order. Williams was sentenced as a prior and persistent offender to concurrent terms of fifteen and ten years of imprisonment on the burglary and victim tampering counts. He was also sentenced to one year for violating an adult abuse order, which was to be served concurrently with the burglary and victim tampering counts. Judgment affirmed. Rule 30.25(b).